1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5    Lexi_Negin@fd.org
6    Attorney for Defendant
     MICHAEL RICHARD MAXWELL
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                        Case No. 2:17-cr-101 MCE
11
12                    Plaintiff,                       STIPULATION AND ORDER TO CONTINUE
                                                       STATUS CONFERENCE AND EXCLUDE TIME
13            v.
                                                       DATE:        July 1, 2021
14    MICHAEL RICHARD MAXWELL,                         TIME         10:00 a.m.
15                                                     JUDGE:       Hon. Morrison C. England, Jr
                      Defendant.
16
17
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18
     Attorney through Heiko P. Coppola and James Conolly, Assistant United States Attorneys,
19
     attorneys for Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal
20
     Defender Lexi P. Negin and Mia Crager attorneys for Michael Richard Maxwell, that the status
21
     hearing scheduled for July 1, 2021, be continued to September 30, 2021 and that the Court
22
     exclude time pursuant to the Speedy Trial Act.
23
            Defense counsel desires additional time to review consult with their client, to review
24
     discovery, to evaluate potential defenses, and to otherwise prepare for trial.
25
            Defense counsel believes that failure to grant the above-requested continuance would
26
     deny her the reasonable time necessary for effective preparation, taking into account the exercise
27
     of due diligence and the difficulties that the COVID-19 pandemic creates for effective client
28
      Stipulation and Continue Status Conference and    -1-        United States v. Maxwell, 2:17-cr-101-MCE
      Exclude Time
1    preparation and consultation.
2           The government does not object to the continuance.
3           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
4    excluded from this order’s date through and including September 30, 2021, as previously

5    ordered, pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and

6    General Order 479, Local Code T4 based upon continuity of counsel and defense preparation.

7
8    DATED: June 29, 2021                              Respectfully submitted,

9
                                                       HEATHER E. WILLIAMS
10                                                     Federal Defender

11                                                     /s/ Lexi P. Negin
                                                       LEXI P. NEGIN
12                                                     Assistant Federal Defender
                                                       Attorney for MICHAEL RICHARD MAXWELL
13
14   DATED: June 29, 2021                              PHILLIP A. TALBERT
                                                       Acting United States Attorney
15
16                                                     /s/ James Conolly
                                                       JAMES CONOLLY
17                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Continue Status Conference and     -2-         United States v. Maxwell, 2:17-cr-101-MCE
      Exclude Time
1                                                      ORDER
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds the ends of justice are served by granting the requested continuance and outweigh the
7    best interests of the public and defendant in a speedy trial.
8           Time from the date the parties stipulated, up to and including September 30, 2021, shall
9    be excluded from computation of time within which the trial of this case must be commenced
10   under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time
11   for counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the July 1,
12   2021 status conference shall be continued until September 30, 2021, at 10:00 a.m.
13          IT IS SO ORDERED.
14   Dated: July 2, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Continue Status Conference and    -3-          United States v. Maxwell, 2:17-cr-101-MCE
      Exclude Time
